Case 3:19-cr-00257-MPS Document? Filed 11/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA: Crim. No. 3:19-CR-257(SRU)
v. SHELDON STEPHENSON :

UNITED STATES OF AMERICA: Crim. No. 3:18-CR-116(MPS)
v. JODIAN STEPHENSON, et. al. :

UNITED STATES OF AMERICA: Crim. No. 3:18-CR-301(MPS)
v. KENOL NOEL :

November 18, 2019
NOTICE OF RELATED CASES

The United States of America respectfully notifies the Court that the first two listed cases
in the above caption, namely, United States v. Jodian Stephenson et al. No. 3:18-CR-116(MPS),
and United States v. Kenol Noel, No. 3:18-CR-301(MPS), which have been assigned to the Hon.
Michael P. Shea, is related to the more recently filed case United States v. Sheldon Stephenson,
No. 3:19-CR-257(SRU). This latter case was unsealed today, upon defendant Stephenson’s
arrest and presentment earlier today in the Northern District of Florida (Ft. Lauderdale).

In sum, the newly-indicted case is related to the first case, U.S. v. Jodian Stephenson et al.,
by the fact that the allegations in the new case — namely, that defendant Sheldon Stephenson helped
arrange fraudulent marriages and false immigration/“green card” applications — all consist of
actions taken to assist his sister-in-law, Jodian Stephenson, in the same conduct for which she was
charged. Specifically, the charged conduct of Sheldon Stephenson also constitutes overt acts of
the conspiracy to which Jodian Stephenson has pled guilty. Witnesses who would have been
called to testify had Jodian Stephenson proceeded to trial also will be called to testify in the event

that Sheldon Stephenson proceeds to trial.
Case 3:19-cr-00257-MPS Document? Filed 11/18/19 Page 2 of 4

Similarly, the second-listed case, United States v. Kenol Noel, Crim. No. 3:18-CR-
301(MPS), involves conduct that was arranged by Jodian Stephenson and assisted by Sheldon
Stephenson, namely, the arranging of a sham marriage between defendant Noel and a non-citizen,
as part of a fraudulent effort to procure a so-called “green card” for the non-citizen. Should
Sheldon Stephenson proceed to trial, defendant Noel, who has pled guilty, will be called to testify.

This Court's “related case” policy calls for the prosecution or defense to identify, for the
benefit of the Court, when cases are “related,” at which point the judges presiding over the earlier
and later cases shall consult to determine whether the cases are, in fact, related. See Memorandum
of Chief Judge Alfred V. Covello (“Re: Assignment of Criminal Cases”) at 14 (Dec. 10, 1999).
Ordinarily, the new related case is assigned to the judge presiding over the earlier case, but “only
after that judge determines that the cases are, in fact, related.” Jd.; see D. Conn. L. Cr. R. 50(b) (“In
the event that it is subsequently determined that there is pending in this District a related case, .. .
such case should normally be assigned to the Judge having the earliest filed case. A case may be
reassigned at the discretion of the Chief Judge, after due consultation with the transferor and

transferee Judge.”).
Case 3:19-cr-00257-MPS Document? Filed 11/18/19 Page 3 of 4

WHEREFORE, the government hereby submits this Notice of Related Cases in all three of
the matters captioned above, and defers to the collective judgement of the Court regarding the

appropriate assignment of the newly-indicted case.

Respectfully submitted

JOHN H. DURHAM
UNITED STATES ATTORNEY

Pog E tek

HENRY K. KOPEL

ASSISTANT UNITED STATES ATTORNEY
Fed. Bar No. ct24829

157 Church Street, 23d Floor

New Haven, CT 06510

(203) 821-3824

henry.kopel@usdoj.gov
Case 3:19-cr-00257-MPS Document? Filed 11/18/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on November 18, 2019, I caused a copy of foregoing to be manually
filed in Court in 3:19-CR-257(SRU), it having been previously e-filed in the other two listed cases.
Copies of the foregoing also are being sent this same day by e-mail to counsel for the defendants

as listed below.

U.S. v. Sheldon Stephenson, 3:19-CR-257(SRU):
Franz Jobson, Esq., at Franz(@Jobsonlaw.com

U.S. v. Jodian Stephenson et al., No. 3:18-CR-116(MPS):

Tracy Hayes, Esq., at Tracy _Hayes(@fd.org
Bruce Koffsky, Esq., at bkoffsky@snet.net

U.S. v. Kenol Noel, 3:18-CR-301(JAM):
William Bloss, Esq., at BBloss@koskoff.com

Pag K Fotek

Assistant U.S. Attorney
